DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 50 in Figures 2A, 4, 5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 1, 4, 6, 7, 9 are objected to because of the following informalities:  
Claim 1 in line 4, claim 4 in line 5, the correct phrase is “each boundary frame element”
Claim 1 in line 5, claim 4 in line 5, the correct phrase is “said side edges”

Claim 4 in line 1, the correct phrase is “A frame for positioning in building openings”
Claim 4 in line 5, the correct phrase is “each boundary frame element”
Claim 4 in line 11, the correct phrase is “said outer facing surfaces”
Claim 4 in line 12, the correct phrase is “said side edges”
Claim 6 in line 2, the correct phrase is “the boundary frame elements”
Claim 7 in line 2, the correct phrase is “the boundary frame elements”
Claim 9 in line 4, the correct phase is “on the cladding wall”
Claim 9 in line 8, the correct phrase is “or larger than the at least one opening”
Claim 9 in line 9, the correct phrase is “the box frame”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8 recites limitations towards the building opening including internal frame having flanges and the boundary frame elements are received within said flanges. According to the description, the boundary frame elements form the internal frame that is positioned in the building opening, there is not description of the boundary frame elements being received in flanges of an internal frame of the building opening.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4 and 9 recites limitations towards the boundary frame elements having inner and outer facing surfaces and top and bottom side edges. These 
	Claim 3 recites limitations towards “flange members extending orthogonally from said first planar part. This limitation render the claim unclear and confusing since it appears that the flange members are the same than the channel recited in claim 1.
	Claim 4 recites the limitation “a frame for positioning building openings”. It is unclear what applicant is trying to claim with this limitation, how a frame is for positioning a building opening? Is applicant trying to claim “A frame for positioning in building openings?
	Claim 4 recites the limitation “said flange member configured to extend from said opening to said frame”. It is unclear what applicant is trying to claim with this limitation, since the flange member is part of the frame.
	Claim 8 recites limitations towards the building opening including internal frame having flanges and the boundary frame elements are received within said flanges. It is unclear what applicant is trying to claim with these limitations since the boundary frame elements form the frame that is received in the opening and this frame appears to be the same than the internal frame.
	The claims will be examined as best understood.
8.	Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Combes (FR 2231838 A1).
Regarding claim 1, Combes discloses a frame for adapting building openings to a fixed size and position on a cladding wall, comprising: 
a.    right 3, left 3, upper 2 and lower 1 boundary frame elements having inner and outer facing surfaces, oriented generally orthogonally to the cladding wall, each boundary frame element having a top, bottom and side edges, said side edges being joinable to form an inner box wall of inner facing surfaces (Fig 1, 2, 5); 
b.    offset from said top edge of each frame element a predetermined distance, a flange member extending generally orthogonally from said outer facing surface; thereby defining a box frame (Fig 5); 

an L-shaped joiner element 5 having a pair of elements, said elements sized to be received within said channels 4, so that when joined, said box frame is formed and maintained by the connection of boundary frame elements together by the joiner element in the channels (Fig 1, 5).
Combes does not disclose the joiner element having a pair of planar elements.  However, it would have been an obvious matter of design choice to modify the joiner element of Combes to have the elements planar, since such a modification would have involved a mere change in the shape of the elements. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 4 as best understood, Combes discloses a frame for building openings intended to receive a window on a building wall, to a desired position on the wall position, (Fig 1) comprising a frame of:
a. right 3, left 3, upper 2 and lower 1 boundary frame elements having inner and outer facing surfaces, oriented generally orthogonally to the intended opening, each element having a top, bottom and side edges, said side edges being joinable to form an inner box wall of inner facing surfaces (Fig 1, 2);
b. a flange member extending generally orthogonally from said outer facing surface; thereby defining an box frame, said flange member capable of being configured to extend from said opening to said frame, thereby making the frame positionable within said opening (Fig 2, 5);

an L-shaped joiner element 5 having a pair of elements orthogonal to each other, said element sized to be slideably received within said channels, so that when joined, said box frame is formed and maintained by the connection of boundary frame elements together by the joiner element in the channels (Fig 1, 2, 5).
Combes does not disclose the joiner element having a pair of planar elements.  However, it would have been an obvious matter of design choice to modify the joiner element of Combes to have the elements planar, since such a modification would have involved a mere change in the shape of the elements. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, Combes discloses said frame elements are joined by four joiner elements 5 (Fig 2, 5).

12.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (US 9,470,036). 
Regarding claim 1, Hodgson discloses a frame (fenestration installation assembly) for adapting building openings to a fixed size and position on a cladding wall, (Col 2, Lines 23-26) comprising:
a.    right, left, upper and lower boundary frame elements 200 having inner and outer facing surfaces, oriented generally orthogonally to the cladding wall, each element having a top, bottom and side edges 204, 206 said side edged being joinable to form an inner box wall of inner facing surfaces (annotated Fig 2B, Fig 1, 3, 13);

said outer faces further including a channel 220 extending at least partway from said edges (annotated Fig 2B);
an L-shaped joiner element 1200 having a pair of elements 1204, said elements sized to be received within said channels, so that when joined, said box frame is formed and maintained by the connection of boundary frame elements together by the joiner element in the channels (Fig 2B, 12, 13).
Hodgson does not disclose the joiner element having a pair of planar elements.  However, it would have been an obvious matter of design choice to modify the joiner element of Hodgson to have the elements planar, since such a modification would have involved a mere change in the shape of the elements. A change in shape is generally recognized as being within the level of ordinary skill in the art.

    PNG
    media_image1.png
    551
    975
    media_image1.png
    Greyscale


Regarding claim 2, Hodgson discloses a first planar part configured to extend orthogonally into said opening, also defining a first plane, and a second planar part joined to said first planar part in a second plane offset from said first plane and parallel thereto thereby defining a second plane parallel to said first plane (annotated Fig 2B).
Regarding claim 3 as best understood, Hodgson discloses flange members extending orthogonally from said first planar part (annotated Fig 2B).
Regarding claim 4 as best understood, Hodgson discloses a frame for building openings intended to receive a window 100 on a building wall, to a desired position on the wall position, (Fig 1, 13) comprising a frame of:
a. right, left, upper and lower boundary frame elements 200 having inner and outer facing surfaces, oriented generally orthogonally to the intended opening, each element having a top, bottom and side edges 204, 206, said side edges being 
b. a flange member 212 extending generally orthogonally from said outer facing surface; thereby defining an box frame, said flange member capable of being configured to extend from said opening to said frame, thereby making the frame positionable within said opening (Fig 2B);
said outer facing surfaces further including a pair of opposing channels (that form channel 220) extending at least partway from said side edges (annotated Fig 2B);
an L-shaped joiner element 1200 having a pair of elements 1204 orthogonal to each other, said element sized to be slideably received within said channels, so that when joined, said box frame is formed and maintained by the connection of boundary frame elements together by the joiner element in the channels (Fig 1, 2B, 3, 12, 13).
Hodgson does not disclose the joiner element having a pair of planar elements.  However, it would have been an obvious matter of design choice to modify the joiner element of Hodgson to have the elements planar, since such a modification would have involved a mere change in the shape of the elements. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, Hodgson discloses said frame elements are joined by four joiner elements 1200 (Fig 12).
Regarding claim 6, Hodgson discloses the building wall is formed with vertical lines and wherein one of the boundary frame element is aligned in parallel with the vertical lines (Fig 1, 13). Examiner notes that the frame of Hodgson is placed around 
Regarding claim 7, Hodgson discloses a window 100 is affixed to the spaced defined by the boundary frame elements (Fig 1, 3, 13).
Regarding claim 8 as best understood, Hodgson discloses said building opening includes an internal frame 100 having front edge receiving flanges 300 and wherein said boundary frame elements 200 are at least partly received within said flanges (Fig 3).
	Regarding claim 9, Hodgson discloses a method of adjustably framing a building opening (fenestration installation assembly), such as for a door or window in a cladding wall designed to cover an original building wall, the original building wall having at least one opening 102 (Fig 1, 2B), (Col 2, Lines 23-26); 
the method comprising the steps of:
a.    on cladding wall, constructing a cladding wall opening frame having an opening equal to or larger than the size of the building wall opening (Fig 1);
constructing a box frame having a plurality of panels 200 having planar surfaces and top, bottom and side edges 204, 206 wherein the side edges are joined to form a box defining an inner box; the box frame constructed to further include a plurality of flanges 212 extending orthogonal from the planar surfaces and extending outwardly away from the inner box (annotated Fig 2B);
loosely installing the frame over the original building elements (Fig 2B, 13);
installing the cladding wall over the original building wall with the cladding openings receiving a portion of the frame (Fig 1, 3);

permanently affixing the box frame to the cladding wall system; thereby creating an opening for a window or door which is aligned according the cladding wall by virtue of the flanges (Fig 1, 3, 5).
	Hodgson does not specifically discloses the box frame having inner box equal to or larger than the at least one opening on the original building wall. However, it would have been an obvious matter of design choice to modify the size of the box frame as claimed, since such a modification would have involved a mere change in the size of the box frame. A change in size is generally recognized as being within the level of ordinary skill in the art.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,662,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
s 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,982,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
01/27/2022